DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on the date: October 25, 2021.
Claims 1, 4-5, 7-11 and 13-23 are currently pending.  Claims 1, 4-5, 7, 9-10, 13 and 20 have been amended.  Claims 2-3, 6 and 12 are canceled.  Claims 22-23 are new.

Response to Arguments
§103 Rejection of the Claims
Applicant’s arguments, see REMARKS pages 8-10, with respect to the rejection of independent claims 1 and 20 have been fully considered and are persuasive.  The rejection of claims 1 and 20 has been withdrawn. 

Allowable Subject Matter
Claims 1, 4-5, 7-11 and 13-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with regarding to the amended limitations (see REMARKS pages 8-10) have been fully considered and are persuasive.
Regarding independent claim 1, the prior arts of record taken alone or in combination fail to teach or suggest:
“a plurality of arms mechanically coupled to and extending radially from the core, the plurality of arms comprising a first set of arms mechanically coupled to a first location on the core , each of the first set of arms comprising a transmitter coil configured to transmit electromagnetic energy, the plurality of arms further including a second set of arms mechanically coupled to a second location on the core, the second location located the axial length from the first location, each of the second set of arms comprising 
	Claims 4-5, 7-11, 13-15 and 22-23 are allowed for depending on claim 1.
	Regarding independent claim 16, this claim was indicated as allowable subject matter in the previous Office Action mailed on December 13, 2019.
Claims 17-19 are allowed for depending on claim 16.
Regarding independent claim 20, this claim has been amended to include limitations from canceled claim 12, which was indicated as allowable subject matter in the previous Office Action mailed December 13, 2019.
	Claim 21 is allowed for depending on claim 20.

The closest references are found based on the updated search:
a)  Wayman et al. discloses “Pipe condition detecting apparatus” (see 2003/0011363)
b)  Donderici et al. discloses “Micro-focused imaging of wellbore pipe defects” (see 2016/0178579)
c)  Wilson et al. discloses “Electromagnetic imaging for structural inspection” (see 2016/0282504)
However, the combination of each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of the independent claims, therefore claims 1, 4-5, 7-11 and 13-23 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867